After the entry of the final decree of divorce on August 10, 1953, an order and judgment (one paper) was made granting plaintiff’s motion to enter judgment for $1,950 arrears of permanent alimony, modifying the divorce decree restricting the company of a child of the parties while in defendant’s custody, and allowing plaintiff a counsel fee. Two orders dated October 16, 1953, were made denying defendant’s motions to punish plaintiff for contempt for disobedience of the divorce decree and to appoint a referee to take a deposition. On November 10, 1953, an order was made denying defendant’s motion to vacate the order and judgment (one paper) and the order with respect to plaintiff’s contempt, and to reargue the motion with respect to the appointment of a referee. Defendant appeals. Orders dated October 16, 1953, and order dated November 10, 1953, insofar as it denied the motion to vacate, affirmed. No opinion. Appeal from order dated November 10, 1953, insofar as it denied the motion to reargue, dismissed. An order denying a motion to reargue is not appealable. (Torcido v. Nacirema Operating Go., 283 App. Div. 675; Winston v. Bcndix Home Appliances, 281 App. Div. 1047.) Order and judgment (one paper) modified on the law and the facts by striking from the second ordering paragraph the words and figure expressing $1,950 and by substituting therefor the words and figure expressing $1,800; by striking from the same paragraph the word and figure “thirteen (13) ” and by substituting the word and figure “ twelve (.12) ”; by striking from the third ordering paragraph the words and figure expressing $1,950 and by substituting therefor the words and figure expressing- $1,800; and by striking therefrom the fourth ordering paragraph and by substituting in place thereof a provision denying the part of the motion to modify the. custody provisions in the divorce decree. As so modified, judgment and order (one paper) unanimously affirmed. The papers on appeal show that appellant is in arrears of alimony for the period beginning with the week commencing June 29, 1953, and ending with the week commencing- September 7, 1953, and for one week in March, 1953, a total of twelve weeks. The papers do not warrant modification of the final decree of divorce in respect of restricting the company of the boy while he is in appellant’s custody. One bill of $10 costs and disbursements is allowed to respondent. Present — Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.